Name: Commission Regulation (EEC) No 985/89 of 14 April 1989 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 103/40 Official Journal of the European Communities 15. 4. 89 COMMISSION REGULATION (EEC) No 985/89 of 14 April 1989 fixing the amount of aid for peas, field beans and sweet lupins beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the thre ­ shold price was fixed by Regulation (EEC) No 2258/88 (8) ; Whereas, pursuant to Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this price is adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in order to take account of the prices of competing products in the case of field beans intended for animal feed ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1104/88 (2), and in particular Article 3 (6) (a) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 3870/88 (4), and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 0, as last amended by Regulation (EEC) No 1 105/88 ( «); Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1988/89 marketing year was fixed by Regulation (EEC) No 2255/88 (*) ; whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82, the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 2049/82 ('), as last amended by Regulation (EEC) No 1238/87 (10), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (n) delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last subparagraph of Article 3 ( 1) of Council Regula ­ tion (EEC) No 1676/85 (12), as last amended by Regu ­ lation (EEC) No 1636/87 (13),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid correcting factor ; (') OJ No L 162, 12. 6. 1982, p. 28 . (2) OJ No L 110, 29. 4. 1988, p. 16. 0 OJ No L 342, 19 . 12. 1985, p. 1 . 4) OJ No L 345, 14. 12. 1988, p. 21 . ( «) OJ No L 199, 26. 7 . 1988, p. 5 . 0 OJ No L 219, 28. 7. 1982, p. 36 . (,0) OJ No L 117, 5. 5. 1987, p. 9 . ( ») OJ No L 133, 21 . 5. 1986, p . 21 (12) OJ No L 164, 24. 6. 1985, p . 1 . H OJ No L 153, 13 . 6. 1987, p . 1 . 0 OJ No L 219, 28 . 7. 1982, p. 1 . ( «) OJ No L 110, 29 . 4. 1988, p. 18 . f) OJ No L 199, 26. 7. 1988, p. 1 . 15. 4. 89 Official Journal of the European Communities No L 103/41 whereas pursuant to Articles 121 (2) and 307 (2) of the Act of Accession of Spain and Portugal the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; whereas, moreover, in the case of sweet lupins harvested in Spain it must be reduced by the difference between the activating threshold price applied in Spain and the common price ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 1935/87 ('); whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1959/87 (2) ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ecu that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marketing year, has been fixed by Commission Regulation (EEC) No 2731 /88 Q ; Whereas, since there are no valid activating threshold or guide prices for the 1989/90 marketing year for peas, field beans and sweet lupins or intervention price for barley, the amount of the subsidy in the case of advance fixing for this marketing year for peas, field beans and sweet lupins has only been calculated provisionally on the basis of the latest price proposals and associated measures from the Commission to the Council ; whereas that amount must be applied provisionally only and will have to be confirmed or replaced when the prices and related measures for the 1989/90 marketing year are known, HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of aid provided for in Article 3 of Regulation (EEC) No 1431 /82 is indicated in the Annexes hereto. 2. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for peas, field beans and sweet lupins will he confirmed or replaced as from 16 April 1989 to take into account, where appro ­ priate, the effects of the application of the activating price for these products for the 1989/90 marketing year and maximum guaranteed quantity arrangements for that marketing year. Article 2 This Regulation shall enter into force on 16 April 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 185, 4. 7. 1987, p. 21 . O OJ No L 184, 3 . - 7. 1987, p. 5 . 0 OJ No L 241 , 1 . 9 . 1988 , p. 116. No L 103/42 Official Journal of the European Communities 15. 4. 89 ANNEX I Gross aid Products intended for human consumption : (in ECU per 100 kg) I Current 1st period 2nd period 3rd period 4th period 5th period 6th period I 4 5 6 7 (') 8 (&gt;) 9C) ioo Peas used :  in Spain 6,943 6,943 6,943 5,503 5,503 5,503 5,638  in Portugal 6,985 6,985 6,985 5,545 5,545 5,545 5,680  in antother Member State 7,300 7,300 7,300 5,860 5,860 5,860 5,995 Field beans used :  in Spain 7,300 7,300 7,300 5,860 5,860 5,860 5,995  in Portugal 6,985 6,985 6,985 5,545 5,545 5,545 5,680  in another Member State 7,300 7,300 7,300 5,860 5,860 5,860 5,995 (') Subject, in cases of advance fixing for the 1989/90 marketing year, to application of the provisions to be adopted on prices, related measures and maximum guaranteed quantity arrangements for that marketing year. Products used in animal feed : Current 4 1st period 5 2nd period 6 3rd period 7 (') 4th period 8 0 5th period 9 0 6th period ioo A. Peas used :  in Spain 8,612 9,044 9,734 8380 8,380 8,380 8,515  in Portugal 8,275 8,721 9,433 8,083 8,083 8,083 8,218  in another Member State 8,729 9,156 9,838 8,483 8,483 8,483 8,618 B. Field beans usee} ; \  in Spain 9,734 10,103 10,311 8,380 8,380 8,380 8,515  in Portugal 9,433 9,815 10,029 8,083 8,083 8,083 8,218  in another Member State 9,838 10,203 10,408 8,483 8,483 8,483 8,618 C. Sweet lupins harvested in Spain and used :  in Spain 7,994 8,569 9,489 9,916 9,916 9,916 9,916  in Portugal 7,544 8,138 9,089 9,520 9,520 9,520 9,520  in another Member State 8,149 8,718 9,628 10,054 10,054 10,054 10,054 D. Sweet lupins harvested in another Member State and used :  in Spain 9,144 9,719 10,639 10,754 10,754 10,754 10754  in Portugal 8,694 9,288 10,239 10,358 10,358 10,358 10,358  in another Member State 9,299 9,868 10,778 10,892 10,892 10,892 10,892 (') Subject, in cases of advance fixing for the 1989/90 marketing year, to application of the provisions to be adopted on prices, related measures and maximum guaranteed quantity arrangements for that marketing year. 15. 4. 89 Official Journal of the European Communities No L 103/43 ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 (') 4th period 8 0 5th period 9 (") 6th period 10 0 Products harvested in :  BLEU (Bfrs/Lfrs) 352,49 352,49 352,49 282,96 282,96 282,96 289,48  Denmark (Dkr) 64,54 64,54 64,54 51,81 51,81 51,81 53,01 -  Federal Republic of GermanyIl\ IlllIlll (DM) 17,24 17,24 17,24 13,84 13,84 13,84 14,15  Greece' (Dr) 492,18 492,18 492,18 264,61 264,61 264,61 285,95  Spain (Pta) 1 145,68 1 145,68 1 145,68 923,70 923,70 923,70 944,51  France (FF) 55,32 55,32 55,32 44,40 44,40 44,40 45,42  Ireland ( £ Irl) 6,141 6,141 6,141 4,926 4,926 4,926 5,040  Italy (Lit) 12 060 12 060 12 060 9 681 9 681 9 681 9 904  Netherlands (Fl) 19,32 19,32 19,32 15,51 15,51 15,51 15,87  Portugal (Esc) 1 372,45 1 372,45 1 372,45 1 101,72 1 101,72 1 101,72 1 127,10  United Kingdom ( £) 4,613 4,613 4,613 3,639 3,639 3,639 3,730 (') Subject, in cases of advance fixing for the 1989/90 marketing year, to application of the provisions to be adopted on prices, related measures and maximum guaranteed quantity arrangements for that marketing year. Amounts to be deducted in the case of :  Peas used in Spain (Pta) : 55,05,  Peas, and field beans used in Portugal (Esc) : 59,22. ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 0 4th period 8 (') 5th period 90 6th period ioo Products harvested in : I ||  BLEU (Bfrs/Lfrs) 421,50 442,11 475,05 409,62 409,62 409,62 416,14  Denmark (Dkr) 77,18 80,95 86,98 75,00 75,00 75,00 76,20  Federal Republic of Germany||l ll\ l \ (DM) 20,61 21,62 23,23 20,03 20,03 20,03 20,35  Greece (Dr) 763,01 843,94 973,20 761,74 761,74 761,74 783,08  Spain (Pta) 1 364,58 1429,98 1 534,45 1 325,50 1 325,50 1 325,50 1 346,31  France (FF) 66,16 69,40 74,58 64,30 64,30 64,30 65,32  Ireland ( £ Irl) 7,348 7,709 8,285 7,142 7,142 7,142 7,256  Italy (Lit) 14420 15 126 16 252 14 014 14 014 14 014 14 237  Netherlands (Fl) 23,11 24,24 26,04 22,45 22,45 22,45 22,81  Portugal (Esc) 1 641,11 1 721,39 1 849,61 1 594,86 1 594,86 1 594,86 1 620,24  United Kingdom ( £) 5,601 5,896 6,368 5,453 5,453 5,453 5,544 Amounts to be deducted in the case of use : llI \ \  Spain (Pta) 18,04 17,27 16,04 15,88 15,88 15,88 15,88  Portugal (Esc) 85,36 81,78 76,14 ; 75,20 75,20 75,20 75,20 (') Subject, in cases of advance fixing for the 1989/90 marketing year, to application of the provisions to be adopted on prices, related measures and maximum guaranteed quantity arrangements for that marketing year. No L 103/44 Official Journal of the European Communities 15. 4. 89 ANNEX IV Corrective amount to be added to the amounts in Annex III (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in : I  BLEU (FB/Flux) 0,00 0,00 0,00 80,04 3,05 0,13 0,52 0,00 0,00 0,00 10,70  Denmark (Dkr) 0,00 0,00 0,00 14,66 0,56 0,02 0,10 0,00 0,00 0,00 1,96  Federal Republic of Germany I IIIll II\ \ l l (DM) 0,00 0,00 0,00 3,91 0,15 0,01 0,03 0,00 0,00 0,00 0,52  Greece (Dr) 0,00 0,00 0,00 314,17 11,98 0,52 2,04 0,00 0,00 0,00 41,98  Spain (Pta) 0,00 0,00 0,00 253,92 9,68 0,42 1,65 0,00 0,00 0,00 33,93  France (FF) 0,00 0,00 0,00 12,58 0,48 0,02 0,08 0,00 0,00 0,00 1,68  Ireland ( £ Irl) 0,000 0,000 0,000 1,400 0,053 0,002 0,009 0,000 0,000 0,000 0,187  Italy (Lit) 0 0 0 2738 104 4 18 0 0 0 366  Netherlands (Fl) 0,00 0,00 0,00 4,39 0,17 0,01 0,03 0,00 0,00 0,00 0,59  Portugal (Esc) 0,00 0,00 0,00 311,64 11,88 0,51 2,02 0,00 0,00 0,00 41,64  United Kingdom ( £) 0,000 0,000 0,000 1,146 0,044 0,002 0,007 0,000 0,000 0,000 0,153 ANNEX V Partial aids Field beans intended for animal feed : (in national currency per 100 kg) 1 Current4 1st period5 2nd period6 3rd period7 (') 4th period8 ( !) - 5th period9 (') 6th period100 Products harvested in :  BLEU (Bfrs/Lfrs) 475,05 492,67 502,57 409,62 409,62 409,62 416,14  Denmark (Dkr) 86,98 90,21 92,02 75,00 75,00 75,00 76,20  Federal Republic of Germany (DM) 23,23 24,09 24,57 20,03 20,03 20,03 20,35  Greece (Dr) 973,20 1 042,38 1 081,23 761,74 761,74 761,74 783,08  Spain (Pta) 1 534,45 I 590,36 1 621,77 1 325,50 1 325,50 1 325,50 1 346,31  France (FF) 74,58 77,35 78,90 64,30 64,30 64,30 65,32  Ireland ( £ Irl) 8,285 8,594 8,767 7,142 7,142 7,142 7,256  Italy (Lit) 16 252 16 855 17 194 14014 14014 14014 14 237  Netherlands (Fl) 26,04 27,01 27,55 22,45 22,45 22,45 22,81  Portugal (Esc) 1 849,61 1 918,24 1 956,78 1 594,86 1 594,86 1 594,86 1 620,24  United Kingdom ( £) 6,368 6,620 6,762 5,453 5,453 5,453 5,544 Amounts to be deducted in thelill||\ \ || case of use : IIllII L  Spain (Pta) 16,04 15,42 14,96 15,88 15,88 15,88 15,88  Portugal (Esc) 76,14 72,95 71,25 75,20 75,20 75,20 75,20 (') Subject, in cases of advance fixing for the 1989/90 marketing year, to application of the provisions to be adopted on prices, related measures and maximum guaranteed quantity arrangements for that marketing year. 15. 4. 89 Official Journal of the European Communities No L 103/45 ANNEX VI Corrective amount to be added to the Amounts in Annex V (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 80,04 3,05 0,13 0,52 0,00 0,00 0,00 10,70  Denmark (Dkr) 0,00 0,00 0,00 14,66 0,56 0,02 0,10 0,00 0,00 0,00 1,96  Federal Republic of Germany I \ 1 I ||llllllI (DM) 0,00 0,00 0,00 3,91 0,15 0,01 0,03 0,00 0,00 0,00 0,52  Greece (Dr) 0,00 0,00 0,00 314,17 11,98 0,52 2,04 0,00 0,00 0,00 41,98  Spain (Pta) 0,00 . 0,00 0,00 253,92 9,68 0,42 1,65. 0,00 0,00 0,00 33,93  France (FF) 0,00 0,00 0,00 12,58 0,48 0,02 0,08 0,00 0,00 0,00 1,68  Ireland ( £ Irl) 0,000 0,000 0,000 1,400 0,053 0,002 0,009 0,000 0,000 0,000 0,187  Italy (Lit) 0 0 0 2 738 104 4 18 0 0 0 366  Netherlands (Fl) 0,00 0,00 0,00 4,39 0,17 0,01 0,03 0,00 0,00 0,00 0,59  Portugal (Esc) 0,00 0,00 0,00 311,64 11,88 0,51 2,02 0,00 0,00 0,00 41,64  United Kingdom ( £) 0,000 0,000 0,000 1,146 0,044 0,002 0,007 0,000 0,000 0,000 0,153 ANNEX VII Partial aid Sweet lupins intended for used in animal feed : (in national currency per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 (') 4th period 8 (') 5th period 9 0 6th period 10 0 Products harvested in : I  BLEU (Bfrs/Lfrs) 449,02 476,50 520,44 525,94 525,94 525,94 525,94  Denmark (Dkr) 82,22 87,25 95,30 96,30 96,30 96,30 96,30  Federal Republic of Germany (DM) 21,96 23,30 25,45 25,72 25,72 25,72 25,72  Greece (Dr) 826,63 934,47 1 106,94 1 128,55 1 128,55 1 128,55 1 128,55  Spain (Pta) 1 453,26 1 540,42 1 679,81 1 697,27 1 697,27 1 697,27 1 697,27  France (FF) 70,48 74,80 81,70 82,57 82,57 82,57 82,57  Ireland ( £ Irl) 7,829 8,309 ; 9,078 9,174 9,174 9,174 9,174  Italy (Lit) 15 362 16 302 17 805 17 994 17 994 17 994 17 994  Netherlands (Fl) 24,61 26,12 28,53 28,83 28,83 28,83 28,83  Portugal (Esc) 1 748,28 1 855,25 2 026,34 2 047,77 2 047,77 2 047,77 2 047,77  United Kingdom ( £) 5,973 6,367 6,996 7,075 7,075 7,075 7,075 Amounts to be deducted in the l II case of use in : I Il \ Illl  Spain (Pta) 23,90 22,98 21,44 21,28 21,28 21,28 21,28  Portugal (Esc) 113,74 109,04 101,34 100,40 100,40 100,40 100,40 (') Subject, in cases of advance fixing for the 1989/90 marketing year, to application of the provisions to be adopted on. prices, related measures and maximum guaranteed quantity arrangements for that marketing year. No L 103/46 Official Journal of the European Communities 15. 4. 89 ANNEX VIII Corrective amount to be added to amounts in Annex VII (in national currency per 100 kg) Use of products : BLEU DK DE EL ES FR IRL IT NL PT UK Products harvested in : I  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 58,21 2,22 0,10 0,38 0,00 0,00 0,00 7,78  Denmark (Dkr) 0,00 0,00 0,00 10,66 0,41 0,02 0,07 0,00 0,00 0,00 1,42  Federal Republic of Germany llIIIIIlllII\ \ II (DM) 0,00 0,00 0,00 2,85 0,11 0,00 0,02 0,00 0,00 0,00 0,38  Greece (Dr) 0,00 0,00 0,00 228,48 8,71 0,37 1,48 0,00 0,00 0,00 30,53  Spain (Pta) 0,00 0,00 0,00 184,67 7,04 0,30 1,20 0,00 0,00 0,00 24,68  France (FF) 0,00 0,00 0,00 9,15 0,35 ? 0,01 0,06 0,00 0,00 0,00 1,22  Ireland ( £ Irl) 0,000 0,000 0,000 1,018 0,039 0,002 0,007 0,000 0,000 0,000 0436  Italy (Lit) 0 0 0 1 992 76 3 13 0 0 0 266  Netherlands (Fl) 0,00 0,00 0,00 3,19 0,12 0,01 0,02 . 0,00 0,00 0,00 0,43  Portugal (Esc) 0,00 0,00 0,00 226,65 8,64 0,37 1,47 0,00 0,00 0,00 30,29  United Kingdom ( £) 0,000 0,000 0,000 0,834 0,032 0,001 0,005 0,000 0,000 0,000 0,111 ANNEX IX Exchange rate of the ecu to be used BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4582 7,85212 2,05853 173,509 127,236 6,90403 0,76841 1 1 498,87 2,31943 168,560 0,640796